           Case 1:17-cr-00010-LJO-SKO Document 103 Filed 06/01/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANGELA SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00010 LJO-SKO
12                                Plaintiff,             STIPULATION REGARDING CONTINUED
                                                         BRIEFING SCHEDULE; ORDER
13                          v.
                                                         DATE: May 4, 2020
14   CURTIS ANDREW BALDWIN,                              TIME: 1:00 p.m.
                                                         COURT: Hon. Sheila K. Oberto
15                                Defendant.
16

17

18          Plaintiff United States of America, by and through its counsel of record, and defendant CURTIS

19 ANDREW BALDWIN (“defendant”), by and through his counsel of record, Emily DeLeon, hereby

20 stipulate as follows
21          1.      On April 22, 2020, defendant CURTIS ANDREW BALDWIN (“defendant”), appearing

22 pro se, moved to modify his prison sentence pursuant to 18 U.S.C. § 3582(c). Doc. 93.

23          2.      On April 27, 2020, the Court referred defendant’s motion to the Federal Defender's

24 Office for the Eastern District of California and directed the parties to confer about a briefing schedule.

25 Doc. 94.

26          3.      Defense attorney Emily DeLeon was appointed to represent defendant regarding the

27 supplemental briefing. Doc. 95.

28          4.      On May 13, 2020, pursuant to the parties’ stipulation, the Court ordered the following


      STIPULATION REGARDING CONTINUED BRIEFING           1
30    SCHEDULE
              Case 1:17-cr-00010-LJO-SKO Document 103 Filed 06/01/20 Page 2 of 3


 1 briefing schedule: Defendant’s Supplemental Opening Brief: 5/25/2020; Government Opposition Brief

 2 Due: 6/2/2020; and Defendant’s Reply (if any) Due: 6/4/2020. Doc. 100.

 3             5.      Defense counsel filed its supplemental brief on May 24, 2020. Doc. 101

 4             6.      On the evening of May 26, 2020, the government received medical records from the

 5 Bureau of Prisons that are directly relevant to the arguments made in defendant’s supplemental brief.

 6 Defense counsel needs additional time to investigate the information in the medical records, confer with

 7 her client, and determine whether additional briefing is necessary.

 8             7.      The government has no objection to this request and believes that the information in the

 9 medical records would make it difficult to appropriately respond to defendant’s current motion.
10             8.      Consequently, the parties hereby request the following revised briefing schedule, which

11 would provide defense counsel the opportunity to supplement her current brief or withdraw it and file an

12 alternate brief:

13                     a. Defendant’s supplemental or alternate brief due June 15, 2020

14                     b. Government’s opposition brief due June 22, 2020

15                     c. Defendant’s reply (if any) due June 29, 2020.

16             IT IS SO STIPULATED.

17

18
      Dated: May 27, 2020                                       MCGREGOR W. SCOTT
19                                                              United States Attorney
20
                                                                /s/ ANGELA SCOTT
21                                                              ANGELA SCOTT
                                                                Assistant United States Attorney
22

23

24
      Dated: 5/27/20                                           /s/ per email authorization
25
                                                               EMILY DELEON
26                                                             Counsel for Defendant
                                                               CURTIS ANDREW BALDWIN
27
     //
28
     //
          STIPULATION REGARDING CONTINUED BRIEFING         2
30        SCHEDULE
          Case 1:17-cr-00010-LJO-SKO Document 103 Filed 06/01/20 Page 3 of 3


 1                                                    ORDER

 2         For the reasons stated in the parties’ stipulation, IT IS HEREBY ORDERED that the briefing

 3 schedule regarding defendant CURTIS ANDREW BALDWIN’s motion to modify his prison sentence is

 4 as follows:

 5

 6               •   Defendant’s supplemental or alternate brief is due June 15, 2020

 7               •   Government’s opposition brief is due June 22, 2020

 8               •   Defendant’s reply brief (if any) is due June 29, 2020.

 9
     IT IS SO ORDERED.
10

11     Dated:        June 1, 2020
                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING CONTINUED BRIEFING            3
30    SCHEDULE
